Order entered June 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01435-CV

                                THOMAS J. ELLIS, Appellant

                                               V.

                    THE RENAISSANCE ON TURTLE CREEK
                CONDOMINIUM ASSOCIATION, INC., ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-10227

                                           ORDER
        The Court has before it appellant’s June 4, 2013 unopposed first motion to extend time to

file reply brief. We GRANT the motion and ORDER that any reply brief be filed by July 6,

2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE